internal_revenue_service number release date index number ------------------------------- --------------------------------------------- ------------------------- -------------------------------------- department of the treasury washington dc person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-150490-02 date nov legend company ------------------------------------------------------------- company ------------------------------- ------------------------------------------ ------------------------- company state y d1 d2 b c d e f ------- ---------------- -------- ------------------ ---------------------- -------------------------- --------------------------- --------------------------- --------------- -------------------------- ------ ------- ------- ------- -------- g h i j m n p q r dear --------------------- submitted on behalf of company company and their shareholders requesting rulings under and of the internal_revenue_code code this responds to a letter dated date together with related documents ---------- ---------- -------- ------- facts the information submitted discloses that company and company both engaged in the retail sales of y are located in state company was incorporated under the laws of state on d1 d1 is prior to date company has four shareholders b and b s children c d and e company is an s_corporation company has a single class of common voting_stock all of the shares of which are held by the four shareholders there are currently g shares of company authorized and m shares have been issued b holds h percent of the shares of company and c d and e each holds i percent of the shares company was incorporated under the laws of state on d2 d2 is prior to date company has one shareholder f b s wife company is an s_corporation company has a single class of common voting_stock there are currently i shares of company authorized and n shares have been issued it is represented that previously company and company were required to be separate under the y regulations of state since separation is no longer required under state law company and company propose to consolidate after the consolidation of company and company into company company and company will terminate in the consolidation the shareholders of company and company will receive voting_stock in company equivalent in value to stock given up it is represented that company will be incorporated under the laws of state the purpose of company 3's business will be the retail sales of y after the consolidation the shareholders will exchange each share of common voting_stock for non-voting common shares of company and one share of voting common shares of company company will be authorized to issue p shares of stock of this amount q shares will be voting shares and r shares will be non-voting shares this transaction is intended to qualify as a sec_368 recapitalization it is represented that the voting and nonvoting shares received by each shareholder will have similar shareholder rights as those voting shares given up additionally the only distinction between the two types of common_stock received in the proposed recapitalization will be as to voting rights all shares of stock will have identical rights to distribution and liquidation proceeds rulings requested the voting and non-voting stock which will be identical in all other respects will not be treated as different classes of stock within the meaning of ' b d and the existing s election will not terminate and sec_2701 sec_2703 and sec_2704 do not apply to the proposed consolidation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 indicates that a corporation shall not be treated as having more than one class of stock solely because there are differences in voting rights among the shares of common_stock sec_1_1361-1 of the income_tax regulations provides that subject_to certain exceptions a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds it is represented that sec_2701 contains special valuation rules to determine the amount_of_the_gift when an individual transfers an equity_interest in a corporation or a partnership to a member of the individual's family sec_2701 provides that solely for purposes of determining if a transfer of an interest in a corporation or partnership to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any right -- a that is described in sec_2701 or sec_2701 and b that is with respect to any applicable_retained_interest that is held by the transferor or an applicable_family_member immediately_after_the_transfer shall be determined under sec_2701 respect to an applicable_retained_interest if -- sec_2701 provides that sec_2701 does not apply to any right with a market quotations are readily available as of the date of the transfer for such interest on an established_securities_market b such interest is of the same class as the transferred interest or c such interest is proportionally the same as the transferred interest without regard to nonlapsing differences in voting power or for a partnership nonlapsing differences with respect to management and limitations on liability sec_2701 defines an applicable_retained_interest as any interest in an entity for which there is -- a a distribution_right but only if immediately before the transfer the transferor and applicable family members hold after application of sec_2701 control of the entity or b a liquidation_put_call_or_conversion_right sec_2701 provides that for purposes of sec_2701 in the case of a corporation the term control means the holding of at least percent by vote or value of the stock of the corporation sec_2701 provides that for purposes of sec_2701 the term applicable_family_member includes any lineal descendant of any parent of the transferor or the transferor's spouse retained_interest is any equity_interest in a corporation or partnership with respect to which there is either an extraordinary_payment_right as defined in sec_25_2701-2 or in the case of a controlled_entity as defined in sec_25_2701-2 a distribution_right as defined in sec_25_2701-2 an extraordinary_payment_right is any put call or conversion_right any right to compel liquidation or any similar right the exercise or nonexercise of which affects the value of the transferred interest a distribution_right is the right to receive distributions with respect to an equity_interest but does not include -- sec_25_2701-2 of the gift_tax regulations provides that an applicable any right to receive distributions with respect to an interest that is of the same class as or a class that is subordinate to the transferred interest any extraordinary_payment_right or certain other rights as described in sec_25_2701-2 sec_2701 provides that except as provided in regulations a contribution_to_capital or a redemption recapitalization or other change in the capital structure of a corporation or a partnership is treated as a transfer of an interest in such entity to which sec_2701 applies if the taxpayer or an applicable_family_member a receives an applicable_retained_interest in such entity pursuant to such transaction or b under regulations otherwise holds immediately after such transaction an applicable_retained_interest in such entity sec_2701 does not apply to any transaction other than a contribution_to_capital if the interests in the entity held by the transferor applicable family members and members of the transferor's family before and after the transaction is substantially identical b a transfer subject_to the rules of sec_2701 includes a redemption recapitalization or other change in the capital structure of an entity a capital structure transaction if -- sec_25_2701-1 provides that except as provided in sec_25 the transferor or an applicable_family_member receives an applicable_retained_interest in the capital structure transaction the transferor or an applicable_family_member holding an applicable_retained_interest before the capital structure transaction surrenders an equity_interest that is junior to the applicable_retained_interest a subordinated interest and receives property other than an applicable_retained_interest or the transferor or an applicable_family_member holding an applicable_retained_interest before the capital structure transaction surrenders an equity_interest in the entity other than a subordinate interest and the fair_market_value of the applicable_retained_interest is increased sec_25_2701-1 provides that for purposes of sec_2701 a transfer does not include the following transactions i a capital structure transaction if the transferor each applicable_family_member and each member_of_the_transferor's_family holds substantially the same interest after the transaction as that individual held before the transaction for this purpose common_stock with non-lapsing voting rights and nonvoting common_stock are interests that are substantially the same ii a shift of rights occurring upon the execution of a qualified_disclaimer described in sec_2518 and iii a shift of rights occurring upon the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment described in sec_2514 except to the extent the release exercise or lapse would otherwise be a transfer under chapter sec_25_2701-1 provides that sec_2701 does not apply if the retained_interest is of the same class of equity as the transferred interest or if the retained_interest is of a class that is proportional to the class of the transferred interest a class is the same class as is or is proportional to the class of the transferred interest if the rights are identical or proportional to the rights of the transferred interest except for nonlapsing differences in voting rights or for a partnership nonlapsing differences with respect to management and limitations on liability in this case the shareholders of company and company propose to consolidate and form company in a transaction intended to qualify under sec_368 then the companies will engage in stock exchanges intended to qualify as a recapitalization under sec_368 after the exchanges each shareholder of company and company will hold shares of nonvoting common_stock and one share of voting common_stock for each share of common_stock previously owned additionally the rights with respect to the stock transferred by each shareholder will be identical to the rights with respect to the stock received by each shareholder therefore in accordance with sec_25_2701-1 and sec_25_2701-1 sec_2701 will not apply to the proposed recapitalization therefore the proposed exchange of shares in company and company for one share of voting common_stock and shares of nonvoting common_stock in company is not a transfer of an interest that is subject_to sec_2701 sec_2703 provides that for purposes of the estate gift and generation- skipping transfer gst tax the value of any property is to be determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such agreement or right or any restriction on the right to sell or use the property sec_2703 provides that sec_2703 will not apply to any option agreement right or restriction if it is a bona_fide business arrangement it is not a devise to transfer such property to members of the decedent s family for less than full and adequate_consideration in money or money s worth and its terms are comparable to similar arrangements entered into by persons in an arms length transaction under public law e a sec_2703 applies to agreements options rights or restrictions entered into or granted after date and agreements options rights or restrictions in existence prior to date that are asubstantially modified after that date see also sec_25_2703-2 sec_25_2703-1 provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification if the terms of the right or restriction require periodic updating the failure to update is presumed to substantially modify the right or restriction unless it can be shown that updating would not have resulted in a substantial restriction the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation determined under the rules of sec_2651 no lower than the lowest generation occupied by individuals already party to the right or restriction in this case the shareholder agreements among the shareholders of company and company were in effect prior to date and have not been amended after that date the shareholders of company and company propose to merge into company in a recapitalization in which the shareholders of company and company will exchange their common_stock in those companies for stock in company the merger agreement will prohibit company from transferring shares of company in a manner inconsistent with the current shareholder agreement in addition the merger agreement entered into with respect to company will be virtually identical to the shareholder agreements that bind the shareholders of company and company the recapitalization and execution of the merger agreement will not result in a more than a de_minimis change to the quality value or timing of the rights of the parties to the current shareholder agreements accordingly the proposed merger of company and company with company surviving will not constitute a substantial modification of the shareholder agreement for purposes of sec_25_2703-1 sec_2704 provides that for purposes of the estate gift and gst tax if- a there is a lapse of any voting or liquidation_right in a corporation or a partnership and b the individual holding such right immediately before the lapse and members of such individual s family holds both before and after the lapse control of the entity such lapse shall be treated as a transfer by such individual by gift or a transfer which is includible in the gross_estate of the decedent whichever is applicable in the amount determined under sec_2704 sec_2704 provides that if there is a transfer of an interest in a corporation or partnership to a member of the transferor s family and the transferor s family controls the entity immediately before the transfer then any aapplicable restriction is disregarded in determining the value of the transferred interest an aapplicable restriction is defined in sec_2704 as any restriction which effectively limits the ability of the corporation or partnership to liquidate under public law e iii and sec_25_2704-3 sec_2704 applies to restrictions or rights or limitations on rights created after date in this case the shareholder agreement of company and company were executed prior to date the shareholders of company and company propose to merge those companies into company the proposed merger effectuates a continuation of the original shareholders interests in the underlying entity any restrictions and rights or limitations on rights in the original shareholder agreement and corporate by-laws will be applied on the same basis and to the same extent under the shareholder agreement and by-laws of company the transaction does not involve the creation of any new restrictions or rights or limitations on rights after date thus sec_2704 will not apply to any restrictions or rights or limitations on rights contained in the shareholder agreements of company and company or the merger agreement and shareholder agreement of company that conclusion based solely on the facts submitted and the representations made we conclude the voting and nonvoting common_stock that will be issued in the proposed transactions will not be considered different classes of stock within the meaning of ' b d terminating an otherwise valid existing s election sec_2701 sec_2703 and sec_2704 will not apply to the proposed transactions except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether the proposed exchange of voting common_stock for a combination of voting common_stock and non-voting common_stock constitutes a corporate recapitalization within the meaning of ' a e of the code and whether company company or company are valid s_corporations this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative sincerely s dan carmody dan carmody branch senior counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
